Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Acknowledgements
Claims 1-18 are pending.
Claims 1-9 and 13, Invention I, elected.
Claims 10-12 and 14-15 withdrawn.
Claims 4-5, 10-15 are cancelled, therefore, claims 17-18 are also cancelled as they depend on claims 4 and 5, respectively.
Accordingly, Claims 1-3, 6-9 and 16 are examined.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered. 

Response to Amendments/Remarks
35 USC § 112
8.	The claims as amended has been examined by the Examiner and Applicant did not resolve all the 35 USC 112 rejections "Broader than the Specification", claim 1 as 


U.S.C. § 103
9.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant does not contest the bases of the merits of the rejection, instead question and “request the Examiner to provide his basis for his arguments that both Matthew and Huang are directed to improve the ease and convenience of electronic payment transactions”. Examiner respectfully assert that as Huang disclose the transaction request information in (col 2 lines 52-61, col 14 lines 51-64), and Matthews disclose the user device “[0040]... In response to the determining that the network 108 is not secure, .

Optional Language / Contingent Limitations
10.	The amended claims 8 and 9 did not resolve the issue of contingent language in the claims as it still does not have the structure that performs the function respectively, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04.
Examiner's Comments
Optional Language / Contingent Limitations
11.        The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04. 
Claim 8 recites “transmitting, in response to a detection that the user client is not connected to the intranet…” 

Claim Rejections - 35 USC § 112

         12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

New Matter
14.	Claim 1 recites “...the user client that is connected with the store's intranet but 
is blocked from the Internet...” The Specification describes the user client being 
“blocked” (PGPub ¶¶ 48, 55) from or “not connected” (PGPub ¶ 81) to the internet, and 
not a process for blocking or disconnecting a user client from the internet. The
Applicant’s Specification does not disclose how the disconnecting the internet is
performed. 
	Therefore this limitation is new matter as the specification does not provide
support for “disconnecting the user client from an Internet”. 
15.	Dependent Claims 2-9 are also rejected since they depend on claim 1.


Claim Rejections - 35 USC § 103

16.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (US Pat. 9864994 B2) in view of Matthews et al., (US 2018/0130053 A1).

18.	Regarding Claim 1, Huang, recites a method and computer program for providing a payment service based on a store's intranet, the method comprising: 
receiving, by a store client including a processor and memory, from a user client including a processor and memory, a request for a store payment page (col 16 lines 56-65) 
providing, by the store client, data of the store payment page to the user client through the store's intranet (“WLAN” col 19 lines 48-58, Fig. 11 step 1106-1112).
setting, by the user client that is connected with the store's intranet but “...”, a unit count at a time interval (col 12 lines 35-40, col 14 lines 46-53, col 19 lines 48-58).	
generating, by the user client that is connected with the store's intranet but “...”, through a virtual code generation function stored in the user client, a virtual code (“CVV-2”, col 2 lines 52-61) that is matched in each unit account to a card number that is assigned to a card by a card issuer and includes information capable of searching a financial institution server or a virtual token verification server corresponding to the card 
changing, by the user client that is connected with the store's intranet but “...”, the unit count over the time interval (col 12 lines 35-40, col 14 lines 46-53).
inputting, to the store client, through the store payment page, the virtual code and online transaction form”...” (“CVV-2”, col 2 lines 52-61, col 14 lines 51-64). 
transmitting, by the store client that is connected with the store's intranet and is also connected with the Internet, the virtual code and the “...” to a payment service server over the Internet (col 2 lines 52-61, col 14 lines 51-64, col 17 lines 23-53).
Huang does not explicitly disclose:
“user client is blocked from the Internet”; “wherein the online transaction form is order information” 
However, Matthews discloses:
“user client is blocked from the Internet” (¶¶ [0023], [0040]-[0043]); “wherein the online transaction form is order information” (¶¶ [0024]-[0025], [0035]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Matthews (¶¶ [0024]-[0025], [0035]-[0036]), in the transaction request of Huang (col 2 lines 52-61, col 14 lines 51-64), in order to improve the ease and convenience of electronic payment transactions.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (US Pat. 9864994) in view of Matthews et al., (US 2018/0130053 A1) and further in view of Forster et al., (US Pat. 8600892 B2).

20.	With respect to claim 2, the combination of Huang, Matthews in view of Forster, teaches all the method as disclosed above in claim 1.
	Furthermore, Huang discloses a method 
	wherein, the store payment page comprises: 
a first interface configured to receive a payment means including the virtual code (Fig. 11 step 1108-1112, col 16 lines 60-65, col 17 lines 23-29), but did not explicitly disclose 
a second interface configured to receive the order information
However, Forster discloses a method, 
a second interface configured to receive the order information (Fig. 1 step 116, Fig. 8-9 item 802a-802g col 9 lines 47-col 10 lines 2).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the order information (col 19 lines 48-58, Fig. 11 step 1106-1112) of Huang and Matthews (¶¶ [0024]-[0025], [0035]-[0036]), in view of Forster in order to have reduced complexity in making a mobile purchase using the payer’s device.  

21.	With respect to claim 3, the combination of Huang, Matthews in view of Forster, teaches all the method as disclosed above in claim 2.
Furthermore, Huang discloses a method,


22.	 With respect to claim 6, the combination of Huang in view of Matthews, teaches all the method as disclosed above in claim 1, but did not explicitly disclose:
receiving, by the store client, a payment approval result from the payment service server.
transmitting, by the store client, the payment approval result to the user client, and 
transmitting, by the store client, guidance information to the user client, 
Forster, discloses a method, further comprising:
receiving, by the store client, a payment approval result from the payment service server (Fig. 1 step 118, Fig. 8, col 10 lines 36-61).
transmitting, by the store client, the payment approval result to the user client (col 15 lines 52-col 16 lines 26), and 
transmitting, by the store client, guidance information to the user client (col 15 lines 52-col 16 lines 26). 
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Forster et al., (col 15 lines 52-col 16 lines 26), in the transaction request of the combination of Huang (col 

23. 	With respect to claim 7, the combination of Huang, Matthews in view of Forster, teaches all the method as disclosed above in claim 6.
Furthermore, Forster, discloses a method, 
wherein, the inputting of the virtual code and the order information comprises: inputting identification data of the user client, along with the virtual code and the order information, wherein the transmitting of the payment approval result and the transmitting of the guidance information comprises: identifying the user client corresponding to the order information and transmitting the payment approval result and the guidance information to the user client, based on identification data of a plurality of mobile terminals connected to the store’s intranet (col 6 lines 53-60, Fig. 3 item 308a, col 7 lines 55-59, col 8 lines 37-53, col 15 lines 52-col 16 lines 26). 

24. 	With respect to claim 8, the combination of Huang, Matthews in view of Forster, teaches all the method as disclosed above in claim 6.
Furthermore, Forster, discloses a method, 
wherein the inputting of the virtual code and the order information comprises:
 receiving contact information corresponding to the user client, along with the virtual code and the order information, and wherein the transmitting of the guidance information comprises: 
. 

25.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (US Pat. 9864994) in view of Matthews et al., (US 20180130053 A1) and further in view of Labrou et al., (US 2005/0027543 A1).

26. 	With respect to claim 9, the combination of Huang in view of Matthews, teaches all the method as disclosed above in claim 1, but did not disclose a method
	wherein the providing the store payment page comprises: scanning of a plurality of intranets by the user client; receiving, from the user client, a selection of one intranet among the plurality of intranet; and providing the store payment page by the store client corresponding to the selected intranet.
However, Labrou, discloses a method
wherein the providing the store payment page comprises: scanning of a plurality of intranets by the user client; 3Application No.: 16/056,812 Docket No.: 600600-000055 receiving, from the user client, a selection of one intranet among the plurality of intranet; and providing the store payment page by the store client corresponding to the selected intranet. (Fig. 51, ¶¶ [0284]-[0289], [0307]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the order information (col 19 lines 48-58; Fig. 11 step 1106-1112) of Huang and Matthews (¶¶ [0024]-[0025], [0035]-[0036]), in view of Labrou in order to 

27. 	With respect to claim 16, the combination of Huang in view of Matthews, teaches all the method as disclosed above in claim 1. Furthermore, Huang discloses
wherein the generating the virtual code comprises: matching the virtual code in each unit account to the card number that is assigned to the card by the card issuer (col 2 lines 52-61, col 12 lines 30-46, col 14 lines 51-64, col 16 line 42-col 17 line 24, col 17 lines 15-17), and
including financial institution server search information or virtual token verification server search information in the virtual code, wherein the financial institution server search information is capable of searching the financial institution server corresponding to the card number, and the virtual token verification server search information is capable of searching the virtual token verification server corresponding to the card number (col 2 lines 52-61, col 12 lines 30-46, col 14 lines 51-64, col 16 line 42-col 17 line 24, col 17 lines 15-17).


Conclusion
28.	The prior art made of record and not relied upon:
1)	NPL “WLAN (Wireless Local Area Network) Definition”, updated May 22, 2020. (Page 1, “The most obvious advantage of a WLAN is that devices can 
2)	(US 20130211967 A1) – Ogilvy et al., Ordering and Payment systems. 

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571)272-6709. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685